DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	Applicant’s preliminary amendment filed on March 7, 2022 has been entered.  Claims 7, 9-10 and 13 have been amended.  Claims 1-14 are pending in this application.  

Specification
3.	The disclosure is objected to because of the following informalities: 
	In paragraph [0019], “the reference capacitor 21, 22 or 23 connected to the sense input” should read “the capacitive sense electrodes 21, 22 or 23 connected to the sense input”.
	In paragraph [0033], “the capacitances of reference capacitors 25, 25, 26” should read “the capacitances of reference capacitors 24, 25, 26”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2, 4, 6-7 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “in the first measurement mode, to select a sense input, set the selected sense inputs in the ground state, set other sense inputs in the shield state, set the reference input in the measure state and measure with the capacitance-measuring circuit a reference capacitance seen at the reference input and, in the second measurement mode, set the reference input in the shield state and the selected sense input in the measure state and measure with the capacitance-measuring circuit a uncorrected capacitance seen at the selected sense input” which is unclear because claim 1 recites “in a first measurement mode, for driving the reference input to be equipotential with one of the sense inputs that is measured by the capacitance-measuring circuit and determine a value of the capacitance seen by the sense input that is measured unaffected by any capacitance between the sense input that is measured and the reference input, in a second measurement mode, for measuring the capacitance seen at the reference input with the capacitance-measuring circuit while holding one sense input to ground and driving other sense inputs to be equipotential with the reference input.”  Thus, the claim 1 recites that the sense input is measured in the first measurement mode and the reference input is measured in the second measurement mode but then the claim 2 recites that the reference input is measured in the first measurement mode and the sense input is measured in the second measurement mode.  Thus, it is unclear what the Applicant is intending to claim.  
Claim 4 recites the limitation "wherein the generation of the corrected capacitance ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitations " in the ground state, in the shield state or in the measure state".  There is insufficient antecedent basis for these limitation in the claim.
Claim 7 is rejected due to its dependency from claim 6.  
Claim 12 recites the limitations “the capacitive sensor” and “said corrected capacitance”.  There is insufficient antecedent basis for these limitation in the claim.
Claims 13-14 are rejected due to their dependency from claim 12.  

Allowable Subject Matter
6.	Claims 1, 3, 5, and 8-11 are allowed.
7.	The following is a statement of reasons for the indication of allowable subject matter:  
	The closest Prior art ROUAISSIA et al. (US 2020/0021680) discloses a capacitive sensor device (Fig. 6) comprising a capacitance-measuring circuit (80), a plurality of sense inputs (channels IN0-IN2) and a reference input (REF), each sense input being connectable to a sense electrode (sense electrodes 30, 60 and 65), the capacitive sensor device being configured, in a first measurement mode, for measuring the capacitance seen at one of the sense inputs   the reference input with the capacitance-measuring circuit while holding the reference input to ground, and, in a second measurement mode, for measuring the capacitance seen at the reference input with the capacitance-measuring circuit while holding one sense input to ground ([0038]).  
The closest Prior art SHIMADA et al. (US 2020/0387249) discloses a capacitive sensor device (Fig. 1) comprising a capacitance-measuring circuit (200), a sense input (P1) and a reference input (P2), the sense input being connectable to a sense electrode (Esns), the capacitive sensor device being configured, in a first measurement mode, for driving the reference input to be equipotential with the sense input that is measured by the capacitance-measuring circuit and determine a value of the capacitance seen by the sense input that is measured unaffected by any capacitance between the sense input that is measured and the reference input ([0052]).
However, singularly or in combination, the closest prior art fail to teach and/or suggest “
the capacitive sensor device being configured, in a first measurement mode, for driving the reference input to be equipotential with one of the sense inputs that is measured by the capacitance-measuring circuit and determine a value of the capacitance seen by the sense input that is measured unaffected by any capacitance between the sense input that is measured and the reference input, and, in a second measurement mode, for measuring the capacitance seen at the reference input with the capacitance-measuring circuit while holding one sense input to ground and driving other sense inputs to be equipotential with the reference input, determining a value of a reference capacitor connected between the reference input and the sense input that is held to ground unaffected by any capacitance between the reference input and sense inputs that are driven to be equipotential to the reference input.”

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 2008/0047764); Jeon (US 2010/0065341); Saito et al. (US 2011/0018558); Horne et al. (US 2014/0354582); Nakamura et al. (US 2008/0252474); and Tang et al. (US 2011/0163994) are cited to teach a capacitive sensor device comprising a capacitive sensor and a reference capacitor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONG ZHOU/Primary Examiner, Art Unit 2623